     Case 2:18-cv-02035-WBS-KJN Document 115 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   PAMELA DENISE PRINGLE,                   No.   2:18-cv-02035 WBS KJN
13                  Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S MOTION
                                              FOR RECONSIDERATION
15   BRENT CARDALL, COUNTY OF YOLO,
     YOLO COUNTY PROBATION
16   DEPARTMENT, SANDY JONES, AMANDA
     GENTRY, NOEL BARLOW-HUST, CINDY
17   McDONALD, MARK ALAN KUBINSKI,
     ELISA SUE MAGNUSON, JOHN DOES 1-
18   20, and JANE DOES 1-20,
     inclusive,
19
                    Defendants.
20

21                                 ----oo0oo----

22               On October 14, 2020, plaintiff moved for

23   reconsideration of the court’s September 30, 2020 order granting

24   her request for attorney’s fees and costs.         (See Docket Nos. 113,

25   114.)   The court has considered plaintiff’s objections and is not

26   persuaded thereby to change its decision.         Requiring defendant to

27   respond to her motion would only serve to needlessly increase the

28   attorney’s fees on both sides.
                                          1
     Case 2:18-cv-02035-WBS-KJN Document 115 Filed 10/15/20 Page 2 of 2


 1               IT IS THEREFORE ORDERED that plaintiff’s motion for

 2   reconsideration be, and the same hereby is, DENIED.

 3   Dated:   October 14, 2020

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
